Citation Nr: 0304203	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-08 098	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the claimant has established legal entitlement to 
death benefits.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 





INTRODUCTION

The appellant essentially claims that her deceased husband 
had World War II service in some capacity with the U.S. Armed 
Forces in the Philippines.  This matter comes before the 
Board of Veterans' Appeals (Board) from a September 2001 
letter to the appellant, by which the Department of Veterans 
Affairs (VA), Manila regional office (RO), informed her that 
her claim for VA death benefits had been denied because of 
her failure to submit records supporting her claim.


REMAND

In a premature VA Form 9 (Appeal to the Board of Veterans' 
Appeals) dated in March 2002, the appellant indicated that 
she wanted a BVA hearing at a local VA office before a 
member, or members, of the BVA.  A February 2002 statement 
from the appellant also specifically indicated that she 
wished to have a hearing.  While the appellant did not check 
a box indicating her hearing preference in her timely VA Form 
9, dated in May 2002, she commented in an attached letter 
that she would be submitting additional evidence at the 
hearing.  

The appellant was never scheduled for a hearing, and there is 
nothing on file to indicate that she no longer desires one.  
As her requests for a hearing remain pending, and because 
Travel Board hearings before a Member of the Board and RO 
hearings are both scheduled by the RO, the case must be 
remanded for this purpose.  In light of the foregoing, the 
case is remanded to the RO for the following:

1.  The RO should contact the appellant 
and clarify whether she wishes to testify 
at a hearing before a Member of the Board 
at the RO, or before a hearing officer at 
the RO.  

2.  Following such clarification, the 
appellant should be scheduled for the 
type of hearing she prefers.   

Thereafter, the case should be returned to the Board for 
further appellate review in accordance with established 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




